Co A TD Nn BW NBO we

NY N NY NY NY NY NY NY DN HY He ew He He we De en YD ia
SAD MNP WNYNeE TDD HN DAWN Bw PHS

Case 1:19-cr-02032-SMJ ECF No. 255 _ filed 11/23/20 PagelD.2677 Page 1 of 2

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF WASHINGTON

UNITED STATES OF AMERICA, No. 1:19-CR-02032-SMJ-2
Plaintiff,
VS. ACKNOWLEDGMENT OF NOTICE
OF RIGHTS - INDICTMENT
DONOVAN QUINN CARTER CLOUD,

Defendant.

 

 

 

The undersigned defendant does hereby acknowledge: I appeared on this date

and was advised as follows:

1. Of the charge or charges placed against me, and I acknowledge receipt of
a copy of the:

C1 Indictment
@ First/Second/Third/Fourth Superseding Indictment

2. Of the maximum penalty provided by law;

3. My right to remain silent at all times and if I make a statement it can be
used against me;

4. My right to retain my own counsel; and if I am without funds, to have
counsel appointed to represent me in this matter;

5. My right to a jury trial before a United States District Judge, to be
confronted by the United States’ witnesses and to have witnesses attend
on my behalf;

6. My right to a detention hearing, if I am in custody;

ACKNOWLEDGMENT OF NOTICE OF RIGHTS - Page 1

 
Oo Om ND HT BR W NO

NY NY NY YN NY NY NY HN Be eB ee He ew we Hew
Co ND MN FP WN FH DO OMIT DWH Bw PO KH So

Case 1:19-cr-02032-SMJ ECF No. 255 _ filed 11/23/20 PagelD.2678 Page 2 of 2

7. My right, if I am not a United States citizen, to request a Government
attorney or law enforcement official notify my country’s consulate of my
arrest or detention.

Date: H-2o0-2l

 

Interpreter Signature

a

 

 

 

Interpreter Printed Name Defendant Signature

Donovan Cloud
Defendant Printed Name

 

ACKNOWLEDGMENT OF NOTICE OF RIGHTS - Page 2

 
